Citation Nr: 1026502	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to 
include residuals of a left knee injury. 

2.  Entitlement to service connection for osteoarthritis of the 
right hip to include residuals of a deformity of the right 
femoral head.  

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to the left 
knee disorder.

4.  Entitlement to service connection for degenerative joint 
disease of the left hip, claimed as secondary to the left knee 
disorder. 

5.  Entitlement to service connection for degenerative joint 
disease of the left ankle, claimed as secondary to the left knee 
disorder. 

6.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist, claimed as secondary to the left knee 
disorder.  

7.  Entitlement to service connection for carpal tunnel syndrome 
of the right wrist, claimed as secondary to the left knee 
disorder.  
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied petitions to reopen final disallowed claims for service 
connection for left knee and right hip disorders; and that denied 
service connection for degenerative disc disease of the lumbar 
spine, degenerative joint disease of the left hip and left ankle, 
and carpal tunnel syndrome of the bilateral wrists.  

A Board decision issued in August 2008 reopened the Veteran's 
service connection claims for left knee and right hip disorders 
and remanded all of the claims on appeal for further evidentiary 
development.  The Board again remanded the issues to the RO in 
August 2009.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in June 2007.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  Preexisting left knee and right hip disorders were noted on 
the April 1966 pre-induction physical examination report and 
April 1966 report of medical history, as well as the 5 1967 
service entrance examination as "bone joint deformity secondary 
to osteomyelitis."  An associated report of medical history noted 
instability of the left knee, shortening of the left leg, and 
traumatic arthritis of the right hip and left knee with 
associated limitation of motion resulting from osteomyelitis as 
an infant. 

2.  The weight of the competent evidence demonstrates that 
although the Veteran experienced intermittent flare-ups of 
swelling and pain during service, the preexisting left knee and 
right hip disorders did not undergo a permanent worsening during 
service beyond the natural progress of the disease.  

3.  The Veteran is not shown to have a lumbar spine, left hip, 
left ankle, left wrist or right wrist disorder as a result of 
military service, nor were they caused or aggravated by a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2009).

2.  A right hip disorder was not aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 11535103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).

3.  A lumbar spine disorder was not incurred in or aggravated by 
military service and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).

4.  A left hip disorder was not incurred in or aggravated by 
military service and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).

5.  A left ankle disorder was not incurred in or aggravated by 
military service and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).

6.  A left wrist disorder was not incurred in or aggravated by 
military service and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).

7.  A right wrist disorder was not incurred in or aggravated by 
military service and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
July 2002, March 2006, and October 2009.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal.  First, the 
Veteran's service treatment record (STR) is on file, and the 
claims file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having relevant 
records.  The Veteran (nor his representative) has identified, 
and the file does not otherwise indicate, that any other VA or 
non-VA medical providers have additional pertinent records that 
should be obtained before the appeal is adjudicated by the Board.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran was afforded VA examinations for the purpose 
of determining the relationship between his claimed disorders and 
his active service.  The Board finds that the VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe the 
claimed disabilities in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).  The Board accordingly finds no reason to remand for 
further examination.  

For these reasons, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board also finds that there was substantial compliance with 
the August 2009 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to forward the 
Veteran's claims file for review by a VA physician qualified as a 
specialist in orthopedic medicine, who should then state the 
likelihood that a right hip or left knee disorder existed prior 
to service.  As indicated, this was accomplished in January 2010.  
Although the January 2010 examiner's opinion is brief, the Board 
finds that it is in substantial compliance with the August 2009 
Board remand directives.  

For these reasons, the Board finds that all of the August 2009 
remand directives have been substantially complied with and, 
therefore, no further remand is necessary.  See Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.  


Law and RegulationsLaw and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

A Veteran is presumed to have been sound upon entry into active 
service, except as to defects, infirmities, or disorders noted at 
the time of the acceptance, examination, or enrollment, or where 
clear and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
Veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  See VAOPGCPREC 
3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when 
no preexisting condition is noted upon entry into service, a 
Veteran is presumed to have been sound upon entry, and the burden 
then shifts to VA to rebut the presumption of soundness.  370 
F.3d 1089 (Fed. Cir. 2004).  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, there must be clear and 
unmistakable evidence that (1) a Veteran' s disability existed 
prior to service, and (2) that the preexisting disability was not 
aggravated during service.  See id.; see also VAOPGCPREC 3-030.  
The second prong may be rebutted with clear and unmistakable 
evidence establishing that either (1) the disability underwent no 
increase in severity during service, or (2) any increase in 
severity was due to the natural progression of the condition.  
See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing 
Wagner, 370 F.3d at 1096).  By "clear and unmistakable 
evidence" is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Left Knee and Right Hip

As the evidence is related, the Board will address the issues of 
service connection for the left knee and right hip concurrently.  

Service treatment records (STRs) include an April 1966 pre-
induction physical examination report and an April 1966 pre-
induction report of medical history (RMH).  In the pre-induction 
RMH, the Veteran, who was a physician, report that his physical 
defects included shortness of the right arm and left leg with 
sclerosis and traumatic arthritis in the right shoulder, right 
hip and left knee.  He complained of swollen of painful joints; 
cramps in his legs; tumor, growth, cyst or cancer; arthritis or 
rheumatism, bone, joint or other deformity; and "trick" or 
locked knee.  Upon further inquiry, it was revealed that at the 
age of 3 months, the Veteran was found to have osteomyelitis of 
staphylococcus aureus origin with resultant shortness of the left 
leg, secondary to omphalitis.  He had received treatment in the 
previous five years for traumatic arthritis of the left knee and 
right hip with associated limitation of motion.  He noted 
instability of the left knee and right arm, with swelling and 
limited motion, worsened by overactivity or trauma, with 
manifesting pain, redness and swelling.  He had arthritis and 
bone and joint pain.  Thereafter, the pre-induction physical 
examination report noted shortness of the left leg, and joint 
mice of the right hip.  X-ray films revealed, in pertinent part, 
an old medical condyle (tibial plateau) with moderate 
degenerative arthritis of the left knee; and some degenerative 
arthritis of the right hip.  It was determined that the Veteran 
was qualified as a special registrant - not disabled as far as 
employment; however, his physical profile chart assigned a "4" 
(Strength, range of movement, and efficiency of feet, legs, 
pelvic girdle, lower back, and lumbar vertebrae severely 
compromised) for his lower extremities.  An orthopedic 
consultation obtained in April 1966 noted the Veteran's childhood 
illness, indicating that the left knee had been treated with 
antibiotics.  Also described was a shortening of the left lower 
extremity by about two-inches, with gross deformity of the left 
knee joint with course crepitus on motion.   It was recommended 
that the Veteran be rejected as special registrant.

A May 1967 RMH obtained when the Veteran reported for active duty 
noted a history of osteomyelitis at age 3 months causing damage 
to the left knee.  The assessment was bone joint deformity 
secondary to osteomyelitis.  The May 1967 induction physical 
examination included evaluation of the lower extremities and 
spine which was "abnormal," and the summary of diagnoses 
clarified that the Veteran had short left tibia and fibula due to 
osteomyelitis, and right leg longer than left with pelvic tilt 
and dorsal scoliosis.  STRs reflect that a May 1968 examination 
summary indicated that the Veteran was qualified for active duty 
at sea or in foreign service, but not in the field.  In June 
1968, the Veteran was evaluated for right hip and left knee pain.  
Leg length revealed that the left leg was 11/2 inches shorter that 
the right leg, with left thigh atrophy of 13/4 inches, and left 
calf atrophy of 1/2 inch.  June 1968 X-ray films of the right hip 
and left knee revealed widening and flattening of the right 
femur, and marked degenerative arthritis or the left knee.   An 
August 1968 hip evaluation to measure functionality of the right 
hip revealed a score of 84 out of 100 points, with a 15-point 
loss (out of 35 points) because of complaints of pain with 
weightbearing, and a one-point loss (out of 10 points) for range 
of motion.  In April 1969, the Veteran was seen for complaints of 
persistent right hip pain.  He also reported osteoarthritis of 
the left knee and degeneration of the right humerus.  He was 
advised to decrease his activities.  At the time of his 
separation physical examination in May 1969, abnormalities of the 
lower extremities included a short right humerus, and left fibula 
and tibia due to osteomyelitis, with the right leg longer than 
the left; a dorsal scoliosis, and a pelvic tilt. 

Because a left knee disorder and right hip disorder are clearly 
noted and thoroughly examined in the Veteran's April 1966 pre-
induction and May 1967 entrance examination report, he is not 
entitled to the presumption of soundness.  See 38 C.F.R. 
§ 3.303(c); 38 C.F.R. § 3.304(b).  The remaining issue thus 
becomes whether the Veteran has met his burden of showing that 
the disorders underwent an increase in disability during service, 
thereby establishing the presumption of aggravation.  See 
38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.  

The most probative of evidence shows that the Veteran's left knee 
and right hip disorders did not undergo a permanent worsening 
during service beyond the natural progress of the disease.  
Accordingly, he is not entitled to the presumption of 
aggravation, and service connection must be denied. 

In particular, the Veteran's STRs shows that he underwent a pre-
service physical examination and orthopedic consultation in April 
1966.  The physician's summary was that the Veteran had 
instability of the left knee with swelling and limited motion, 
worsened by overactivity or trauma, with manifesting pain, 
redness, and swelling.  Physical examination showed leg length 
discrepancy, and X-rays revealed old medial condyle (tibial 
plateau) with moderate degenerative arthritis in the left knee, 
and some degenerative arthritis in the right hip.  The Veteran 
was found qualified for service as a special registrant-not 
disabled as far as employment.  On the same day, however, he 
underwent an orthopedic consultation, which determined that he 
should be "[r]ejected as regular registrant," due to shortening 
of the lower extremity with deformity of the left knee.  

Despite this rejection, the Veteran, as indicated above, 
subsequently entered active service the following May 1967.  In 
June 1968, he was seen for complaints of left knee and right hip 
pain worse with standing than with walking.  Isometric exercises 
for the left knee and right hip were recommended.  Complaints 
regarding the right hip or left knee were noted in April 1969, 
when the Veteran was seen for complaints of persistent right hip 
pain.  He also reported osteoarthritis of the left knee and 
degeneration of the right humerus.  He was advised to decrease 
his activities.  

The Board points out that the Veteran's three recorded complaints 
regarding his right hip and left knee (June 1868, August 19868 
and April 1969) do not constitute a permanent worsening of the 
disease.  The Court in Hunt v. Derwinski, 1 Vet. App. 289 (1991) 
specifically held that intermittent or temporary flare-ups do not 
constitute aggravation of a disability.  1 Vet. App. at 297.  The 
Board recognizes that the pre-service left knee X-rays in June 
1965 showed "marked" changes, whereas the X-rays in April 1966 
showed "moderate" arthritis, and the May 1968 X-rays showed 
"marked" arthritis.  This marked-moderate-marked pattern is too 
inconsistent to conclude that the preexisting left knee arthritis 
increased in severity.  

During service, the Veteran underwent a consultation in April 
1969 due to recurrent right hip pain and osteoarthritis of the 
left knee.  X-rays of the hips revealed head to be widened and 
flattened, but this did "not appear to have advanced since last 
films."  Similarly, views of the left knee were unchanged.  The 
Veteran was advised to "decrease activities stat."  This April 
1969 treatment note suggests that the Veteran had a further 
flare-up of pain warranting reduced activity.  It does not, 
however, show that there was an increase in disability.  In fact, 
the X-rays specifically show that there was no change/advancement 
since the prior films.  

At service discharge in May 1969, clinical evaluation of the 
lower extremities was "abnormal" due to short left tibia and 
fibula due to osteomyelitis, right leg longer than left with 
pelvic tilt and dorsal scoliosis.  The disorders were found to be 
"NCD" [not considered disqualifying], and the Veteran was found 
"PQ [physically qualified] for Release to Inactive Duty."  

In summary, the STRs show that the Veteran had intermittent 
flare-ups of pain during service.  The X-rays affirmatively show, 
however, that that there was no permanent worsening of the 
underlying disease.  The increase in symptoms alone does not 
entitle the Veteran to the presumption of aggravation.  See Hunt 
1 Vet. App. at 297.  

During a June 2007 hearing, the Veteran testified in support of 
his claim that his physical condition worsened such that he 
became able to work only part-time throughout his period of 
service with time off as needed.  He also testified that he was 
put on physical profile on at least three occasions due to his 
symptoms.  

First, in addition to his STRs, the Veteran's service personnel 
record (SPR) are associated with the claims file; and these 
records contradict the Veteran's assertions, as there are no 
physical profiles, other than the one noted at the time of his 
pre-induction physical examination.  

Second, a performance evaluation for the period from May 1967 to 
June 1968 shows that the Veteran's performance was found 
"excellent" or "very good."  The comments indicate that in 
addition to his medical duties, the Veteran had also helped 
organize hobby clubs on base.  In the next evaluation, for the 
period from July 1968 through May 1969, the Veteran's performance 
was found to be "excellent" and "outstanding," with "no 
significant weaknesses noted."  His performance was "improving" 
since the last evaluation, and he was recommended for promotion.  
The comments indicate that it was "with regret that he is 
leaving" active service.  

The SPR also includes temporary duty orders (TDY) for the Veteran 
to travel to St. Louis, Missouri, to present a medical paper to 
pediatric meetings at Cardinal Glennon Hospital, in January 1969.  
Also, a Leave Account report shows that the Veteran took no leave 
during the period from September 1968 to May 1969.  

In summary, the SPR shows that the Veteran's performance was 
highly rated and he was involved in numerous activities outside 
of the hospital where he worked.  There is no suggestion that his 
performance was limited by his left knee and right hip disorder.  

The post-service treatment records from the period immediately 
following the Veteran's service separation also show that the 
Veteran's left knee and right hip disorders were not aggravated 
by service.  

The evidence includes a portion of a September 1969 treatment 
record which indicates that standing for long periods of time 
aggravated the old septic arthritis of the left knee.  Similarly, 
a December 1969 statement from a private physician notes 
"Aggravated old septic arthritis of the left knee" and "has 
osteoarthritis of the right hip."  

Also in January 1970, the Veteran underwent a VA examination.  
The VA examiner did not appear to review the STR, but he noted 
the Veteran's complaints, which consisted at that time of 
increased pain in the right knee and hip due to prolonged walking 
and standing during active service.  Physical examination showed 
tenderness around the left knee and reduced extension, plus 
slight lateral instability.  X-rays showed marked deformity of 
the tibial tuberosity and knee joint generally, which could be 
compatible with traumatic osteoarthritis.  The diagnosis was 
traumatic osteoarthritis of the left knee, and deformity, right 
femoral head with possible stress fracture of the femur.  

These post-service treatment records appear to support the 
Veteran's claim.   The Board points out, however, that although 
the 1970 VA examiner diagnosed traumatic arthritis and possible 
stress fracture, the X-ray report upon which the VA examiner 
relied clarified that the hip findings "could correspond to a 
stress fracture" or "[t]his could be positional."  Also, with 
regard to the knee, the findings "could be compatible with 
traumatic arthritis," but history and clinical findings were 
needed.  In other words, the VA examiner relied solely on the 
equivocal VA X-ray findings without comparison with the prior X-
rays in the STR.  The record, by comparison, also includes 
private X-rays from January 1970, which revealed marked 
distortion of the left knee, but "no new trauma or bone or joint 
disease."  

Moreover, on consultation with his private physician, E.C., M.D., 
in 1970, the Veteran explained that he had had "no real trouble 
until relatively recently."  More specifically, he described 
having had moderate symptoms in 1965 to 1966, then he had trouble 
in service in 1967 with knee pain and swelling; aspirin helped 
some.  Then, he explained, he was "okay" for 3 to 4 weeks during 
his pediatric residency in 1969, but his symptoms subsequently 
became progressively worse.  Presently, he had chronic ache in 
the hip, okay with rest; moderate chronic left knee problems with 
no swelling if he protected it; episodes of excruciating pain the 
area of the lateral tibial plateau, which caused him to fall.  He 
had to rest the leg, and he kept the left knee partly flexed so 
this would not happen.  Physical examination of the lower 
extremities showed a 3 inch shortening and "possibly some 
limitation of motion" of the right hip.  X-rays showed a "rather 
marked deformity of the left knee with narrowing _____ over the 
last year or two of the lateral joint space."  X-rays of the 
right hip showed some minimal deformity.  

The Board finds that this treatment record is highly probative.  
It shows that the Veteran reported having pain and swelling 
during service, which is consistent with the STR also showing 
similar complaints.  It clearly shows, however, that the Veteran 
sought treatment for symptoms that he felt were progressively 
worsening during a post-service residency.  This also explains 
the September 1969 and December 1969 treatment records noting 
"aggravated" symptoms, which would have been concurrent with his 
post-service residency.  In any event, the September and December 
1969 records indicating "aggravated" left knee is consistent with 
the prior evidence also showing that the Veteran's symptoms 
(pain) were worsened by standing.  

Finally, where the private physician in 1970 noted X-rays showing 
a "narrowing ________ over the last year or two of the lateral 
joint space," this is ambiguous as there is a blank space 
indicating missing information.  In any event, a comparison of 
the January 1970 X-rays showing "no evidence of new trauma or new 
bone or joint disease" and the later 1970 X-rays showing changes 
over the "last year or two" suggests that any changes actually 
occurred during the interval between the two studies.  

In summary, the contemporaneous evidence, including the STR and 
post-service treatment records from 1970, indicates that the 
Veteran experienced flare-ups during service, but no permanent 
worsening of his left knee and right hip disorders.  

Subsequent treatment records show that the Veteran continued to 
seek follow-up treatment for complaints of left knee and right 
hip pain.  In 1974, his physician noted that the Veteran was 
doing very well; the Veteran felt like the leg length discrepancy 
seemed worse, but measurements were "about the same" as before.  
Similarly in 1975, the Veteran complained of right hip hurting 
with left knee better, but physical examination did not "really 
show anything much different than before."  X-rays now showed 
only some excessive calcification with some hypertrophic 
arthritic change.  In 1981, the same physician noted that a 
physical examination was "really not too different than it was 
before," and in 1983 the physician found that X-rays of the hips 
were "essentially unchanged" from 1981.  In 1985, the Veteran 
reported to the physician that he had no complaints.  In fact, he 
was "fully active and even backpacks in the mountains."  On 
physical examination, the physician found pelvic tilt to the left 
with some minimal scoliosis; right hip had loss of motion; 
essentially normal gait.  The physician found no reason to order 
new X-rays as the Veteran was fully functional with no limitation 
of activities.  

In May 1986, the Veteran complained of injuring his left knee 
recently while wrestling with his sons.  The knee had been quite 
swollen and tender since.  The physician noted that the Veteran 
had previously had old degenerative arthritis and septic 
problems, but had gotten along quite well for many years.  X-rays 
showed marked distortion of the knee; some narrowing of the 
medial joint space; quite a bit of spurring of both tibial 
condyles; patella-femoral articulation that did not look too bad; 
no evidence of fracture or dislocation.  The impression was 
degenerative joint disease (DJD).  The diagnosis was traumatic 
synovitis, and the physician aspirated the knee for relief.  

On follow-up later in 1986, it was noted that the Veteran was 
getting better, but was walking with a cane.  On follow-up in 
June 1987, the Veteran again complained of trouble with his left 
knee.  The physician referred back to the May 1986 wrestling 
injury, but indicated that the knee had no fluid now and the knee 
was "fairly stable," though there was still crepitus.   

The Board finds that these post-service treatment records are 
highly significant because they show that although the Veteran 
complained of increased symptoms for several years following his 
service discharge, his treating physician found his clinical 
condition essentially unchanged until the traumatic findings in 
May 1986, when he had an injury.  

Subsequently, the record includes private X-rays of the right hip 
from March 1989, which showed head a little bit large with a 
prominence of the most lateral superior part almost like an old 
slipped femoral epiphysis; good joint space; no evidence of 
avascular necrosis; there is a bone island in the femoral neck.  
Private hip X-rays from March 1992 also showed DJD of the right 
hip; left normal; and no evidence of avascular necrosis.  

Additional private medical records note ongoing complaints 
regarding the left knee and right hip.  In November 1994, during 
a private consultation, the Veteran complained of the right leg 
feeling shorter.  X-rays showed rather significant degenerative 
change in the right hip.  The examiner noted that upon looking 
back in his records, there was avascular necrosis of minimal 
degree for several years.  Now there was obvious avascular 
necrosis with a cystic change at the level of the joint and 
virtually no joint space; the left hip looked good.  November 
1994 X-ray films showed normal left hip; pelvic tilt to the left; 
significant degenerative change and disruption of the 
weightbearing surface of the femur, probably due to avascular 
necrosis; there was a cystic change at the area of the joint 
between the head and weightbearing surface of the acetabulum; the 
acetabulum was essentially gone.  The impression was avascular 
necrosis, degenerative arthritis right hip.  

In addition to this evidence suggesting a permanent worsening of 
the Veteran's left knee and right hip disorder more recently, the 
record includes a June 1999 treatment record from M.H., M.D., 
showing that the Veteran had a lumbar spine injury in a motor 
vehicle accident (MVA) in February 1998.  Then, according to the 
June 1999 treatment note, the Veteran in April 1998 sustained a 
left knee fracture through the tibial table due to a fall while 
exiting his car.  The knee did not heal well after the April 1998 
injury, leaving the Veteran with continued symptoms, including 
severe pain and giving way.  The altered gait dynamics caused 
more stress on the back and hip.  The treatment note indicates 
that prior to the injury the hip was not painful or interfering 
with the Veteran's daily activities.  He only had a single cane 
for balance.  As of June 1999, however, the right hip was painful 
and the right leg was shorter than the left.  The Veteran's left 
hip also began hurting.  Prior to the two injuries, the Veteran 
was able to work and enjoy a relative less painful and more 
normal daily experience, but, the note reiterated that he was 
much worse after the injuries.  

A November 2000 treatment note similarly shows, in pertinent 
part, that the Veteran had injuries in February 1990 (toxic 
synovitis of the right hip), February 1998 (MVA), April 1998 
(fall), and September 1998 (neck injury after a fall).

This evidence, in summary, shows that the Veteran experienced 
significant post-service injuries in February 1998 and an April 
1998, which was many years following his service separation.   

The record on appeal includes conflicting medical opinions 
addressing whether the Veteran's preexisting right hip and left 
knee disorders underwent a permanent worsening during his service 
or whether any permanent worsening occurred following his service 
separation, to include more recently during the February 1998 MVA 
and April 1998 fall.  When there are conflicting medical 
opinions, the Board's duty is assess to the probative value of 
the conflicting medical opinions.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  The opinions of a medical professional are 
medical conclusions that the Board cannot ignore or disregard, 
but the Board is not obligated to accept any physician's opinion.  
See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. 
App. at 69.  In fact, the Board may favor one medical opinion 
over another if it offers an adequate statement of reasons or 
bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In determining the probative value to be assigned to a medical 
opinion, the Board must consider three factors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry 
in determining probative value is to assess whether a medical 
expert was fully informed of the pertinent factual premises 
(i.e., medical history) of the case.  A review of the claims file 
is not required, since a medical professional can also become 
aware of the relevant medical history by having treated the 
Veteran for a long period of time or through a factually accurate 
medical history reported by the Veteran.  See id. at 303-304.  

The second inquiry involves consideration of whether the medical 
expert provided a fully articulated opinion.  See id.  A medical 
opinion that is equivocal in nature or expressed in speculative 
language does not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of 
an opinion involves consideration of whether an opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  In other words, a bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, a medical opinion will be considered probative if it 
includes clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  A medical opinion 
that is a factually accurate, fully articulated, and based on 
sound reasoning carries significant weight.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

Weighing against his claim, the Veteran underwent a VA 
examination in February 2008.  The Board finds that the VA 
examiner's opinion is highly probative.  First, the VA examiner 
was fully and accurately informed of the pertinent history of the 
Veteran's case.  In addition to reviewing the claims file, the 
examiner noted the Veteran's own report of having fallen off 
stairs during his service, resulting in a bleeding and swelling 
of the left knee, and followed by subsequent treatment during 
service and continuous symptoms after service separation.  The 
Veteran further reported having fractured his knee in a fall in 
April 1998.  The VA examiner also noted the Veteran's history to 
include a lumbar spine injury due to a 1998 MVA.  In addition to 
a review of the medical history, the VA examiner performed a 
thorough clinical evaluation and reviewed contemporaneous X-rays.  
Based on results of the examination, the VA examiner diagnosed 
severe DJD of the right hip and left knee.  

The February 2008 VA examiner then clearly and unequivocally 
articulated her opinion that it was less likely than not (less 
than 50/50) that the Veteran's preexisting left knee and right 
hip disorders were permanently aggravated by his active service.  
The VA examiner explained that there was no evidence showing 
progression of the disorder beyond the normal progress of the 
disease.  In particular, according to the VA examiner, treatment 
records from September 1970 and April 1966 showed that the 
Veteran had a left knee and right hip condition intermittently 
causing problems prior to service.  An in-service clinic note 
from April 1969, a January 1970 VA examination, and treatment 
notes from 1970 to 1996 then showed that the Veteran had an 
ongoing left knee and right hip condition, but no permanent 
aggravation during service.  Rather, they showed that the Veteran 
continued to remain active with walking and hiking.  The STR 
itself shows increased pain with prolonged walking and standing, 
but this, according to the VA examiner, was not evidence of 
excessive wear and tear on the knee or hip during service.  In 
fact, the VA examiner reasoned, this is the type of activity the 
Veteran would have been doing if he had not been on active 
service.  The VA examiner reiterated that for these reasons the 
Veteran's worsening of his knee and hip disorders were part of 
the normal progress of the disease.  

The Board finds that the February 2008 VA examiner's opinion is 
highly probative.  It was factually accurate as indicated by the 
examiner's thorough review of the Veteran's history, including 
citation of specific treatment records.  The VA examiner's 
opinion was also fully articulated and based on sound reasoning.  
Accordingly, it carries significant probative value.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

Also weighing against the Veteran's claim, a second VA examiner 
reviewed the Veteran's case in January 2009.  Like the February 
2008 VA examiner, the January 2009 VA examiner reviewed the 
Veteran's history, noting review of the claims file to 
specifically include the opinions from several private physicians 
(discussed below).  The VA examiner then opined that it is well 
established, as indicated by X-rays and medical assessments, that 
the Veteran had a significant disease process in the left knee 
and right hip upon entering service.  It is also established that 
the Veteran had a high level of functioning despite these 
conditions as indicated by his performance of his duties.  
Although there are clear reports of limitation of motion, 
abnormal gait, and episodes of pain during service, the pain 
pattern did not change during service.  Rather, it is clearly 
documented that the Veteran had intermittent episodes of pain 
before, during, and after service.  Treatment records show that 
the Veteran would return back to his baseline after the periods 
of pain, and there is no evidence that his baseline changed.  
Moreover, there is a significant interval of time between service 
and when the current pattern of pain significantly changed in the 
later 1990s.  In particular, the VA examiner pointed out, there 
is record of a significant injury in 1998, which correlates with 
the timing in the change in his pain pattern.  

The Board finds that the January 2009 VA examiner's opinion is 
highly probative.  First, the VA examiner was aware of the 
pertinent factual premise as indicated by his reference to 
specific pertinent treatment records.  The Board also points out 
that the examiner's opinion is consistent with the other evidence 
of record, as noted above, showing that the Veteran's symptoms 
throughout the 1970s and 1980s were continuously found to be 
unchanged except for the Veteran's complaints of increased pain.  
The VA examiner's opinion is also highly probative because he 
clearly articulated his opinion and thoroughly explained his 
reasoning.  Thus, the January 2009 VA examiner's opinion carries 
substantial probative value.  See Nieves-Rodriguez, 22 Vet. App. 
at 304.  

The final medical opinion weighing against the Veteran's claim 
consists of the January 2010 opinion of a VA physician 
specializing in orthopedic medicine.  The VA examiner opined that 
based on his review of the Veteran's claims file it is less 
likely as not that the Veteran's right hip and left knee 
disorders were aggravated as a result of his service beyond the 
natural progression of the disease.  The VA examiner then noted 
that he agreed with the conclusions of the January 2009 VA 
examiner.  In reaching these conclusions, the examiner 
acknowledged the Veteran's report of a continuity of symptoms 
after leaving service. 

The Board, upon review, finds that the January 2010 VA examiner's 
opinion is highly probative.  The VA examiner reviewed the 
Veteran's claims file and provided a clearly articulated opinion.  
He also indicated his agreement with the January 2009 VA 
examiner's opinion, which the Board finds highly probative, as 
indicated.  Accordingly, the January 2010 VA examiner's opinion 
carries considerable probative value.  See Nieves-Rodriguez, 22 
Vet. App. at 304.  

Tending to weigh in support of the Veteran's claim, the record 
includes the opinion by a private physician.  Dr. RT, as 
expressed in January 2002, February 2002, and July 2007 reports.  
In particular, Dr. RT opined that the Veteran's left knee and 
right hips disorder were aggravated-accelerated significantly 
beyond the normal progression-during his service.  In fact, Dr. 
RT made clear in July 2007 that he believed it was 80 to 90 
percent likely that the Veteran's service permanently aggravated 
the preexisting left knee and right hip conditions beyond what 
would be expected by the normal progression.  

These opinions are clearly stated.  Therefore, they carry some 
probative value in support of the Veteran's claim.  The probative 
value of Dr. RT's opinion, however, is severely diminished.  
First, the opinions are based on a questionable factual premise.  
In particular, although the physician indicated in January 2002 
that he had been treating the Veteran since 1998, he does not 
have direct knowledge of the Veteran's medical condition during 
service.  Moreover, it does not appear he accurately reviewed the 
Veteran's STR.  The Board points out three instances, in 
particular.  First, the physician in February 2002 noted that the 
Veteran was admitted into service without an entrance examination 
being performed.  The STR shows, to the contrary, that a service 
entrance examination was performed in May  1967, and a pre-
induction physical examination was performed in April 1966.  

Second, in July 2007, Dr. RT wrote that the Veteran was "removed 
from his duties as an emergency, as is stated in the [m]edical 
notes in [the Veteran's] record."  The STR, however, does not 
show that the Veteran was put on profile due to his left knee 
symptoms.  In fact, an April 1969 treatment note, contrary to Dr. 
RT's conclusion, shows that the Veteran was advised to "decrease 
[his] activities stat."  This note does not indicate that he was 
actually "removed from his duties as an emergency."  The language 
of the note itself shows that the Veteran was not required to 
suspend performance of his duties.  

Finally, the Board points out that the Dr. RT, in his January 
2002 statement, wrote that the Veteran had fractured his left 
wrist post-service.  During the February 2008 VA examination, 
however, the Veteran reported that he could not remember 
fracturing his left wrist as stated in Dr. RT's letter.  

These three factors, in summary, demonstrate that Dr. RT was not 
fully or accurately informed of the pertinent medical history.  
Accordingly, his opinion, which was based upon this inaccurate 
history, is of significantly limited probative value.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

Moreover, Dr. RT's opinion does not actually establish that the 
Veteran's preexisting left knee or right hip disorders underwent 
a permanent worsening during service beyond pain and swelling.  
Dr. RT, in fact, specifically explained in January 2002 that the 
Veteran had three episodes of severe joint inflammation, 
swelling, and incapacitating pain during service.  Then in 
February 2002, Dr. RT reiterated that the Veteran had ongoing 
weekly episodes of joint pain, redness, and swelling during 
service.  Dr. RT, in other words, is simply restating that the 
Veteran had intermittent periods of increased pain and swelling, 
which, according to the Court in Hunt, does not, as a matter of 
law, constitute aggravation of a disability.  See 1 Vet. App. at 
297.  

Finally, Dr. RT also wrote that the Veteran's more recent (MVA 
and fall) injuries would not be the cause of his current 
disability.  In making this determination, however, Dr. RT did 
not account for the post-service treatment records from the 
Veteran's treating physician (who continuously opined that the 
Veteran's disorder was, for instance, "about the same" and 
"essentially unchanged").  Accordingly, the basis and reasoning 
for Dr. RT's opinion is unclear.  

In summary, Dr. RT's opinion, as expressed in January 2002, 
February 2002, and July 2007, was not based on a complete or 
accurate review of the medical history.  Plus, his opinion is not 
based on sound reasoning.  Accordingly, it has limited probative 
value.  Moreover, Dr. RT's opinion, in fact, tends to weigh 
against the Veteran's claim, as the physician indicates that the 
Veteran only experienced temporary and intermittent flare-ups, 
which does not constitute "aggravation in service."  See Hunt, 
1 Vet. App. at 297.   

Also tending to weigh in favor of the Veteran's claim is the 
opinion of a private physician, Dr. MH, as expressed in a March 
2002 letter.  Dr. MH made clear in his letter that he worked 
closely with orthopedic problems as an interventional 
anesthesiologist and pain management physician.  He then 
expressed his opinion that he "believe[s]" the Veteran's present 
disability was aggravated by his active service beyond the normal 
progression.  Dr. MH's opinion is clearly expressed.  
Accordingly, it carries some probative value in support of the 
Veteran's claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.  
Like Dr. RT's opinion, however, the probative value of Dr. MH's 
opinion is limited because it was based on an unreliable medical 
history.  

In particular, Dr. MH wrote that the Veteran was symptom-free for 
the first twenty-three years of his life.  Contrary to Dr. MH's 
conclusion, however, the STR reveals that the Veteran was not 
asymptomatic prior to his service entrance.  He was during his 
April 1966 pre-induction physical examination, he reported pain 
and swelling in the left knee and right hip with vigorous 
exercise.  Accordingly, Dr. MH's initial conclusion is without a 
factual basis in the record.  Dr. MH then wrote that the Veteran 
needed medical care and treatment during service, as shown by the 
STR and the post-service treatment record from September 1970.  
Dr. MH, however, did not note the Veteran's report in September 
1970 that he had "no real trouble until relatively recently" 
during a post-service residency.  This omission, plus the earlier 
mischaracterization of the Veteran's pre-service symptomatology, 
calls into question the factual basis of Dr. MH's conclusion that 
the medical history "clearly establishes a timeline for a service 
aggravated medical condition."  In other words, Dr. MH's opinion 
is clearly and unequivocally expressed, but the opinion is 
supported by reasoning based on an inaccurate review of the 
medical history.  Accordingly, Dr. RT's opinion has significantly 
diminished probative value.  See id. 

The record also includes the opinion of a private physician, Dr. 
ALE written in July 2002.  Upon review, the Board finds that Dr. 
ALE's opinion is of limited probative value.  First, Dr. ALE 
noted that he was relying on the information provided by Dr. RT, 
which, as explained above, was of questionable accuracy and 
completeness.  More importantly, Dr. ALE did not provide a clear 
opinion or any supporting rationale.  Rather, he simply wrote 
that the Veteran "is eligible to receive care from" VA and that 
"any "[i]nformation to the contrary was incorrect."  He then 
noted that the evidence shows the Veteran "had medical problems" 
during service, and he noted a July 2002 VA letter citing the law 
regarding in-service aggravation of a preexisting disability.  
Dr. ALE did not, however, endorse or otherwise make clear that it 
was his opinion that the Veteran's preexisting left knee and 
right hip disorder were aggravated during service.  In fact, he 
wrote in his concluding paragraph that he felt the information 
should "cause [VA] to schedule a Compensation and Pension 
evaluation."  This statement suggests that Dr. ALE felt that a 
more thorough VA opinion was needed on this issue.  In short, Dr. 
ALE's opinion provides some support for the Veteran's claim, but 
the physician's entirely conclusory opinion is of limited 
probative value.  See id.  

Also tending to weigh in favor of the Veteran's claim is a July 
2007 statement written by a private physician, Dr. RJB.  In his 
statement, Dr. RJB concluded that the circumstances of the 
Veteran's service "ARE (100%)" the cause of his current 
disabilities.  He noted that he based this opinion, in part, on 
his experience as an internist with specialty training in Sports 
Medicine.  Like the opinions of Dr. ALE, Dr. MH, and Dr. RT, 
however, Dr. RJB's opinion has limited probative value.  It is, 
in short, contradictory, not well reasoned, and based on a 
questionable factual premise.  

More specifically, Dr. RJB indicated that he reviewed the 
Veteran's STRs.  Dr. RJB noted, inaccurately, that the Veteran 
was relieved from his assigned duties due to an emergency.  He 
cites a treatment record noting that "the word 'stat' was used," 
which he explains, "can only indicate [that] the severity of [the 
Veteran's] injury while on active duty was of such an intense 
nature as to cause him to be taken off duty as an emergency."  
The Board points out that Dr. RJB appears to be referring to the 
April 1969 treatment note indicating that the Veteran should 
"decrease activities stat."  As explained above, however, this 
April 1969 treatment note only shows that the Veteran was advised 
to decrease his activities, not suspend all activity.  In any 
event, Dr. RJB went on to note that the "continuing nature of 
[the Veteran's] condition" required X-rays on two occasions.  The 
Board finds highly suggestive that Dr. RJB characterized the 
nature of the Veteran's condition in service as "continuing."  
This characterization suggests that Dr. RJB felt the underlying 
disease was not worsened.  Dr. RJB also wrote that a letter from 
Dr. MH verified that the Veteran's medical condition 
"deteriorate[ed]" and worsened" during service, which contradicts 
Dr. RJB's characterization of the disorder as "continuing."    

Later in his statement, Dr. RJB revealed more clearly the 
contradictory, speculative, and less-than-accurate factual nature 
of his opinion.  He wrote that the Veteran's in-service "injury 
(ies) that occurred . . .  are well documented by his [STR] (and 
speak for themselves) [and] did, in fact occur."  This statement 
is contradictory because, on the one hand, Dr. RJB writes that 
the Veteran's symptoms during service were "well documented."  On 
the other hand, he notes that the Veteran had "injury(ies)."  Dr. 
RJB's use of "(ies)" shows that he was unclear whether the STR 
showed one injury or multiple injuries.  This makes his opinion 
that the Veteran's in-service "injuries . . . permanently 
aggravated beyond any normally expected progression the 
preexisting medical condition in the left knee and right hip," 
speculative and, therefore, of limited probative value.  See 
Stegman, 3 Vet. App. at 230.  

Otherwise, Dr. RJB explained that the in-service X-rays indicate 
the first sign of aseptic necrosis in the right hip, which is a 
disorder continuing to the present, and is a result of the 
Veteran's altered gait dynamics resulting from the left knee 
injury.  Next, Dr. RJB reviewed the opinions of Dr. RT and Dr. 
MH, plus the letter from Dr. BM and the pertinent post-treatment 
records.  He specified that he "strongly" agreed with the other 
physicians' conclusions.  

Then, demonstrating an inaccurate factual premise, Dr. RJB wrote 
that the post-service treatment notes from the Veteran's treating 
physician show the progressive deterioration of the Veteran's 
condition after service.  As shown, however, the notes actually 
reveal that the physician continuously characterized the 
Veteran's disorder as "about the same" and "essentially 
unchanged."  Dr. RJB went on to explain that although the Veteran 
was involved in an MVA in February 1998, he sustained no 
orthopedic injuries as a result of the MVA.  Contrary to Dr. 
RJB's opinion, the contemporaneous treatment records show that 
the Veteran did, in fact, sustain an orthopedic injury as a 
result of the 1998 MVA.  In fact, the Veteran's treating 
physician at that time, Dr. MH, wrote in a June 1999 treatment 
note that the Veteran had a lumbar spine injury in a February 
1998 "auto mishap."  Plus, an MRI was performed shortly after 
the MVA, which showed multi-level degenerative disc changes, most 
pronounced with broad based left sided protrusion at L3-4 and 
mild diffuse stenosis at L2-3.  The Board finds that Dr. RJB's 
misstatement of the Veteran's post-service history calls into 
question the basis for his opinion that "it would be, at best, 
misleading, to speak of pseudo-possible alternative events which 
did not take place," as a cause of the Veteran's current 
condition.  

In conclusion, the Board finds that Dr. RJB's statement carries 
some probative value in support of the Veteran's claim because he 
expressed a strong opinion indicating that the Veteran's service 
aggravated his preexisting right hip and left knee disorders.  
The probative value of Dr. RJB's opinion, however, is 
significantly diminished because it was not factually accurate or 
based on sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 
304.  

Finally, the record contains a supporting opinion by a private 
orthopedic surgeon, Dr. JGD, written in August 2007.  Dr. JGD 
explained that he reviewed the April 1966 service record showing 
that the Veteran was rejected for service, plus "several" 
orthopedic clinic records and X-rays, and the Veteran's self-
reported history of injury to the left knee including effusion of 
the knee with resultant change in gait.  He found that this 
evidence "could account for increased weight bearing" on the 
right hip and subsequent increasing cascade of hip symptoms.  He 
clarified that, in his opinion, "it is logical that more likely 
than not" the Veteran's left knee injury during service did 
worsen his condition and that some of his impairment began during 
service.

The Board finds that Dr. JGD's opinion is somewhat probative.  
The probative value is diminished, however, because Dr. JGD did 
not adequately explain the basis for his opinion.  Rather, he 
simply noted that it was "logical" to conclude that the 
circumstances of the Veteran's service aggravated his preexisting 
disorders.  An opinion such as this, which contains only data and 
conclusions, is not entitled to any probative weight.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  

In summary, the record contains numerous opinions by private 
physicians, including orthopedic specialists that tend to support 
the Veteran's claim.  Their opinions, however, have reduced 
probative value when compared with the highly probative opinions 
of the February 2008, January 2009, and January 2010 VA 
examiners.  Accordingly, the weight of the most probative medical 
opinions is against the Veteran's claim.  

The Board has also carefully considered the Veteran's own 
assertions.  As he is a physician, his statements constitute 
medical, rather than lay evidence.  The Board finds, however, 
that his assertions have reduced reliability.  For instance, he 
wrote in November 2003 and August 2004 that he fell during 
service causing a knee injury.  His STR, however, does not reveal 
a fall injury.  Moreover, the Veteran submitted a service 
connection claim in October 1969, in which he described having 
symptoms due to his 13 months of active service.  He specifically 
wrote that his symptoms were caused by his duties requiring him 
to stand and walk for extraordinarily long periods.  In other 
words, in his October 1969 claim, he did not indicate that he had 
a fall during service in which he injured his knee.  

Also, except for the October 1969 claim, the Veteran prior to 
filing his January 2002 claim did not attribute his 
symptomatology to in-service aggravation.  For instance, a 
private physician in November 2000 wrote that the Veteran 
"[a]pparently" had osteomyelitis at birth, but in February 1990 
he developed viral toxic synovitis with functional avascular 
necrosis of the right hip.  Then, according to the treatment 
note, the Veteran was working until his February 1998 accident, 
after which he developed chronic low back pain; he also had a 
subsequent fall injury-tibial plateau fracture.  During another 
consultation in November 2000, a different physician noted that 
the Veteran had injuries in February 1990 (toxic synovitis of the 
right hip), February 1998 (MVA), April 1998 (fall), September 
1998 (neck injury after a fall).  Although these notes do not 
affirmatively show that the Veteran denied any in-service 
aggravation, a June 1999 treatment note by Dr. MH indicates that 
prior to the more recent injuries, the Veteran's hip was not 
painful or interfering with his daily activities.  This treatment 
note shows that the Veteran previously did not consider his 
service to have aggravated his preexisting disorder.  

In short, the credibility of the Veteran's current assertions is 
significantly reduced by the numerous inconsistent and 
contradictory assertions.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (BVA has a duty to assess the credibility and 
weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (in weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness).  In light of the reduced reliability of 
his current assertions, the Veteran's own conclusory opinion is 
outweighed by the highly probative VA examiners' opinions, as 
indicated.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 
at 1376-77.

In conclusion, the Veteran's service entrance examination notes 
the Veteran's preexisting disorder.  Accordingly, he is not 
entitled to the presumption of soundness.  The weight of the 
evidence then demonstrates that although he experienced flare-ups 
during service, the preexisting left knee and right disorders did 
not undergo a permanent worsening during service beyond the 
normal progress of the disease.  Accordingly, service connection 
must be denied.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Hunt 1 
Vet. App. at 297.  


Secondary Service Connection 

The Veteran is also contending that service connection is 
warranted for a current disorder of the low back, left hip, left 
ankle, and bilateral wrists.  

Initially, it is neither contended by the Veteran, nor is it 
shown by the evidence of record, including STRs, that a disorder 
of the low back, left hip, left ankle, and bilateral wrists, was 
incurred in service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303.  As a general matter, service 
connection for a disability on the basis of the merits of such 
claim is focused upon (1) the existence of a current disability; 
(2) the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Inasmuch that evidence is lacking to show the onset of any of 
these disorders in service, service connection on a direct basis 
is denied.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Here, the Board denied service connection for the left knee and 
right hip.  The Veteran has no other service-connected 
disabilities.  Accordingly, service connection for a disorder of 
the low back, left hip, left ankle, and bilateral wrists, on a 
secondary basis must be denied.  See 38 C.F.R. § 3.310(a); Allen, 
7 Vet. App. at 448.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for left hip disorder is denied.

Service connection for left ankle is denied.

Service connection for left wrist disorder is denied.

Service connection for right wrist is denied.





____________________________________________
RENIE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


